Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
On page 5, paragraph 0035, “the second housing portion 120-2” at three occurrences within the paragraph should read –the second housing portion [[120-2]]102-2—
On page 6, paragraph 0037, “the first and second housing portions 120-1, 120-2” should read –the first and second housing portions [[120-1]]102-1, [[120-2]]102-2—
Appropriate correction is required.
Claim Objections
Claims 6 and 11 are objected to because of the following informalities: 
Claim 6, “the overall width” should read –[[the]]an overall width—
Claim 11, “and and wherein” should read –and [[and]] wherein—
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-5 and 10 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Finke (US 2009/0056065).
Regarding claim 1, Finke discloses a nozzle (item 2, figures 1-2 and 7 all below) for use with a surface cleaning device, the nozzle comprising:
a nozzle housing (defined as outer structure of item 2, including items 5, 7, 9, 16, figure 7) defining a dirty air inlet (item 15 included within item 16); 

    PNG
    media_image1.png
    431
    293
    media_image1.png
    Greyscale

Finke Figures 1-2.
at least a first caster (item 24, paragraph 0030, figure 7) coupled to the nozzle housing to allow for movement of the nozzle housing over a surface to be cleaned (when items 24 and 25 are on the floor, both assist in traveling movement of nozzle housing, paragraph 00041); 
and a caster locking arrangement coupled to the nozzle housing (defined to be items 60, 61, 63, 64, paragraph 0032, figure 7 above, as well as items 29 and 30 with associated mechanism, paragraph 0038, figures 10-13;), 
the caster locking arrangement having at least a first locking member (defined to be items 60, 63 and 64, paragraph 0032, figure 7) to transition the first caster between a locked configuration (as user moves item 1 from position in figures 4-6 to position in figures 1-2 above, item 63 mounts onto housing, engages with item 64, and presses items 26 and 27, which are within the mechanism of items 29 and 30, at a further downward position thereby, locking item 1 in place and locking item 24 in a locked configuration as item 24 leaves contact from the floor, limiting its movement; paragraphs 0032 and 0041) and an unlocked configuration (user depresses item 63 to unlock item 64 and allow motion, paragraph 0032), 
the locked configuration limiting movement of the nozzle housing along a single axis during cleaning operations (paragraph 0032, figures 1-3), and the unlocked configuration allowing for movement of the nozzle housing along a plurality of axes during cleaning operations (paragraph 0029, figures 4-5).


    PNG
    media_image2.png
    398
    589
    media_image2.png
    Greyscale

Finke Figure 7. 
Regarding claim 2, Finke discloses the nozzle as claimed in claim 1, further comprising a neck (defined as items 41, 42 and 52, figure 7) defining a suction passageway extending therethrough (air passageway passes through item 52 and into item 3, paragraph 0032), the neck having a nozzle coupling section (defined as item 42 which includes both items 43 and 44, paragraph 0032, figure 7) rotatably coupled to the nozzle housing to provide a locked position and an unlocked position (items 43 and 44 are pivotably mounted to nozzle housing, paragraph 0032), and in response to the neck rotating to the unlocked position, the caster locking arrangement transitions the first caster to the unlocked configuration (as necks move from position in figures 1-3 to position in figures 4-6, items 24 and 25 are transitioned to come in contact with the floor surface to help move item 2, paragraph 0041; in the locked configuration, as seen in figures 1-3, items 24 and 25 are defined to not be in contact with the floor surface).

Regarding claim 4, Finke discloses the nozzle as claimed in claim 2, wherein the nozzle coupling section defines a first pivot neck (defined to be the right side of item 42, which is item 43, figure 7) that, in response to the neck rotating to the locked position displaces the first locking member 18Attorney Docket: EP0257towards the first caster (according to The Free Dictionary, “towards” is defined as moving in the direction of or with regard to; therefore, as the neck moves to position in figures 1-3, items 63 and 64 are defined to move closer to and in the direction of the area holding items 24 and 25), and in response to the neck rotating to the unlocked position displaces the first locking member away from the first caster (similar concept to neck rotating to the locked position).

Regarding claim 5, Finke discloses the nozzle as claimed in claim 4, wherein the first pivot neck defines a groove (designated in annotated figure 7 below) to receive a tooth of the first locking member (item 60 is defined to be a toothed segment which is carried on item 43, paragraph 0032, figure 7 below). 

    PNG
    media_image3.png
    581
    631
    media_image3.png
    Greyscale

Annotated Figure 7. 
Regarding claim 10, Finke discloses the nozzle as claimed in claim 1, wherein the caster locking arrangement is disposed in the nozzle housing (items 60, 61, 63, 64, paragraph 0032, figure 7 above, as well as items 29 and 30 with associated mechanism, paragraph 0038, figures 10-13 are within outer structure of item 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 11-12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 2006/0275146) in view of Liao (US Patent No. 7,926,145). 
Regarding claim 1, Williams discloses a nozzle (defined as item 10 which includes item 174, figure 1 below) for use with a surface cleaning device, the nozzle comprising: 
a nozzle housing (item 20, paragraph 0020, figures 13-4) defining a dirty air inlet (defined to be through item 220, figure 3 below); 

    PNG
    media_image4.png
    378
    606
    media_image4.png
    Greyscale

Williams Figure 1. 
at least a first caster (one of the items 32, figure 3 below) coupled to the nozzle housing to allow for movement of the nozzle housing over a surface to be cleaned (paragraph 0020).
Though Williams discloses a first caster having a caster locking arrangement (paragraph 0020), Williams does not explicitly disclose the specific type and structure of caster locking arrangement. 
However, Liao teaches a caster (item 2, figure 1) with a caster locking arrangement (item 2 which includes items 40 and 60, figure 5) coupled to the nozzle housing (corresponding to item 20 in Williams), the caster locking arrangement having at least a first locking member (defined to be items 28 and 30 with components as best seen in figure 6) to transition the first caster between a locked configuration and an unlocked configuration (when item 30 is depressed, item 2 is defined to be in a locked configuration, column 5, lines 42-47), the locked configuration limiting movement of the nozzle housing along a single axis during cleaning operations (item 30 limits movement in a single axis and does not limit axis in all directions, column 2, lines 8-12), and the unlocked configuration allowing for movement of the nozzle housing along a plurality of axes during cleaning operations (in unlocked configuration item 2 is defined to move along a plurality of axes in a swivel movement, claim 1).
It would have been obvious to one of ordinary skill in the art to have the first caster with caster locking arrangement as disclosed in Williams to include the structure and mechanism of the caster locking arrangement, as taught in Liao, for the purpose of maintaining directional control of the nozzle housing while object is being moved as well as preventing all rolling and swiveling movement when desired (column 1, lines 13-18). These two different caster locking mechanisms within the caster locking arrangement increases functionality and utility since it provides two different movements for the nozzle housing.  

    PNG
    media_image5.png
    673
    525
    media_image5.png
    Greyscale

Williams Figure 3. 

Regarding claim 3, the combination of Williams and Liao teaches the nozzle as claimed in claim 1, wherein the first caster includes a caster body to rotate about a first rotational axis (items 8 and 12 rotate with respect to item 10, figure 3) and a wheel coupled (item 18 coupled to items 8 and 12 via intermediate components, figure 3) to the caster body configured to rotate about a second rotational axis (item 18 rotates with respect to item 20, figure 3), 
and wherein the first locking member is configured to slidably engage the caster body of the first caster to prevent rotation about the first rotational axis in the locked configuration (item 30 is defined to be depressed in a sliding movement by the user which engages with items 8 and 12 via intermediate components to prevent rotation about item 10, column 4, lines 7-23), 
and slidably disengage the caster body of the first nozzle housing to allow rotation about the first rotational axis in the unlocked configuration (item 18 is capable of rotating about item 20 when item 30 is in the unlocked configuration, column 1, lines 44-49).

Regarding claim 11, the combination of Williams and Liao teaches the nozzle as claimed in claim 1, wherein the caster locking arrangement further comprises: 
a second caster coupled to the nozzle housing (Williams, second item 32 on bottom of item 20, figure 3). Similar to the modifications of the first caster in Williams in the rejections of claims 1 and 2 above, Liao teaches the second caster having a caster body (Liao, identical to items 8 and 12) to rotate about a first rotational axis (Liao, identical to item 10, figure 3) and a wheel (Liao, identical to item 18) coupled to the caster body to rotate about a second rotational axis (Liao, item 18 rotates about item 20); 
and wherein the caster locking arrangement further includes a second locking member (Liao, identical to items 28 and 30 with components best seen in figure 6), 
the first and second locking members to slidably engage the caster body of the first and second casters, respectively, to prevent rotation about the first rotational axis in the locked configuration, and slidably disengage the caster body of the first and second casters, respectively, to allow rotation about the first rotational axis in the unlocked configuration (the first and second locking members on the first and second casters, corresponding to both items 32 in Williams, prevent rotation about item 10 when locked, as shown in figure 3 of Liao and allow rotation about item 10 when unlocked).

Regarding claim 12, the combination of Williams and Liao teaches the nozzle as claimed in claim 11, wherein the first and second locking members are disposed coaxially within the nozzle housing (Williams, items 32 as modified by Liao are defined to be within the lower end of item 20, and coaxially disposed, i.e. along an axis). 

Regarding claims 14-16, the claimed subject matter in claims 14-16 is the same as claims 1, 3, 11 and 12. Therefore, the same rejection applies. See rejection for claims 1, 3, 11 and 12 for details. 

Allowable Subject Matter
Claims 6-9, 13 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter. 
Regarding claim 6, the closest art of record (Finke) discloses a nozzle as claimed in claim 5, wherein the first pivot neck defines a groove (claim 5 limitation). However, Finke, alone or in combination, does not teach, suggest or make obvious the groove of the pivot neck including a first region that transitions to a second region, the first region having a greater overall width than the overall width of the second region, as required by the claim, in combination with the additional elements of the claim. 
Claims 7-9 would be allowable as being dependent on an allowable claim. 
Regarding claim 13, the closest prior arts of record, Williams as modified by Liao, discloses the nozzle as claimed in 11 however, Williams and Liao, alone or in combination, do not teach, suggest, or make obvious, the nozzle further comprising a neck defining a suction passageway extending therethrough an first and second pivot necks coupled to the first and second locking members, as required by the claim, in combination with the additional elements of the claim. 
Regarding claim 17, the claimed subject matter in claim 17 is analogous to claim 13. Therefore, the same reasoning for allowance applies. See the reasoning for allowance for claim 13 (above) for further details. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY D HOHL whose telephone number is (571)272-6996. The examiner can normally be reached Monday-Friday, 7a.m.-4p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIDNEY D HOHL/Examiner, Art Unit 3723                                                                                                                                                                                                        
/BRIAN D KELLER/Primary Examiner, Art Unit 3723